
	
		II
		110th CONGRESS
		1st Session
		S. 1725
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2007
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974, the Internal Revenue Code of 1986, and title 5, United States Code, to
		  improve the protection of pension benefits, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Restoring Pension Promises to
			 Workers Act.
		IAmendments to the
			 Employee Retirement Income Security Act of 1974 and the Internal Revenue Code
			 of 1986
			101.No exclusion
			 for compensation under nonqualified deferred compensation plans unless employer
			 maintains qualified employer plan
				(a)In
			 generalParagraph (1) of section 409A(a) of the Internal Revenue
			 Code of 1986 (relating to inclusion in gross income of deferred compensation
			 under nonqualified deferred compensation plans) is amended by redesignating
			 subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A)
			 the following new subparagraph:
					
						(B)Gross income
				inclusion for employer failuresIf at any time during a taxable
				year an employer maintaining a nonqualified deferred compensation plan fails to
				meet the requirements of subsection (e), all compensation deferred under the
				plan for the taxable year and all preceding taxable years shall be includible
				in gross income for the taxable year to the extent not subject to a substantial
				risk of forfeiture and not previously included in gross
				income.
						.
				(b)Requirement To
			 maintain qualified employer planSection 409A of the Internal
			 Revenue Code of 1986 (relating to inclusion in gross income of deferred
			 compensation under nonqualified deferred compensation plans) is amended by
			 redesignating subsection (e) as subsection (f) and by adding after subsection
			 (d) the following new subsection:
					
						(e)Requirement
				that employer maintain qualified employer plans
							(1)In
				generalAn employer meets the requirements of this subsection
				only if, at all times during the taxable year, the employer maintains 1 or more
				qualified employer plans which are defined benefit plans and which meet—
								(A)the participation
				requirements of paragraph (2),
								(B)the vesting
				requirements of paragraph (3), and
								(C)the minimum
				benefit requirements of paragraph (4).
								(2)Participation
				requirementsA qualified employer plan shall meet the
				requirements of this paragraph if the plan meets the requirements of section
				410(b).
							(3)Vesting
				requirementsA qualified employer plan shall meet the
				requirements of this paragraph if the plan meets the requirements of section
				416(b)(1).
							(4)Minimum benefit
				requirementsA qualified employer plan shall meet the
				requirements of this paragraph if the plan meets the requirements of section
				416(c)(1), except that such section shall be applied for purposes of this
				paragraph by determining the applicable percentage under section
				416(c)(1)(B)(i) (and without regard to section 416(c)(1)(B)(ii)).
							(5)Applicable
				rulesThe Secretary shall prescribe rules for the application of
				sections 410(b), 416(b), and 416(c)(1) for purposes of this subsection. Such
				rules shall provide—
								(A)for such
				modifications to such sections are necessary to apply such sections to a
				qualified employer plan which is not a plan described in section 401(a) which
				includes a trust exempt from tax under section 501(a), including for the
				exclusion of employees from the application of section 410(b) in the same
				manner as employees may be excluded under paragraphs (3) and (4) of section
				410(b), and
								(B)for the
				application of section 416 to a qualified employer plan which is not a
				top-heavy
				plan.
								.
				(c)Effective
			 Date
					(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2007, except that the amendments
			 shall only apply to amounts deferred after December 31, 2007 (and to earnings
			 on such amounts).
					(2)Guidance
			 relating to certain existing arrangementsNot later than 60 days
			 after the date of the enactment of this Act, the Secretary of the Treasury
			 shall issue guidance providing a limited period during which a nonqualified
			 deferred compensation plan adopted before such date of enactment, may, without
			 violating the requirements of section 409A(a) of such Code, be amended—
						(A)to provide that a
			 participant may, no later than December 31, 2008—
							(i)terminate
			 participation in the plan, or
							(ii)cancel or modify
			 an outstanding deferral election with regard to all or a portion of amounts
			 deferred after December 31, 2007, to the extent necessary for the plan to meet
			 the requirements of section 409A(a)(1)(B) of such Code (as added by the
			 amendments made by this section),
							but only
			 if amounts subject to the termination, cancellation, or modification are, to
			 the extent not previously included in gross income, includible in income of the
			 participant when no longer subject to substantial risk of forfeiture,
			 and(B)to conform to the
			 requirements of section 409A(a)(1)(B) of such Code (as added by the amendments
			 made by this section) with regard to amounts deferred after December 31,
			 2007.
						102.Limitations on
			 recovery of overpayments to participants and beneficiaries
				(a)In
			 generalSection 206 of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1056) is amended by adding at the end the following new
			 subsection:
					
						(h)Special rules
				relating To plan recovery of overpayment of benefits
							(1)No recovery in
				cases of hardship or insignificant amountsEach pension plan
				shall provide that the plan shall not take any action to recover any applicable
				overpayment if the recovery—
								(A)would be against
				equity and good conscience by reason of the hardship the recovery would impose
				on the participant or beneficiary, or
								(B)is of an amount
				that the plan's actuary determines is actuarially insignificant.
								For
				purposes of subparagraph (B), if the error resulting in the overpayment also
				resulted in overpayments to 1 or more other participants or beneficiaries, the
				determination as to whether any such overpayment is actuarially insignificant
				shall be made by reference to the aggregate of all such overpayments rather
				than each such overpayment.(2)Time limitation
				on recoveryEach pension plan shall provide that the plan shall
				not initiate any action to recover any applicable overpayment if the plan did
				not initiate any such action with respect to the overpayment during the 3-year
				period beginning on the date the overpayment was made.
							(3)Notice
				requirementAny notice to a plan participant or beneficiary with
				respect to an applicable overpayment shall include notice of the participant's
				or beneficiary's rights to appeal any administrative decision of the plan with
				respect to the overpayment.
							(4)Satisfaction of
				fiduciary responsibilityA fiduciary of a plan shall not be
				treated as violating any fiduciary responsibility under part 4 of this subtitle
				solely by reason of a failure to recover any applicable overpayment in
				accordance with the requirements of this subsection.
							(5)Applicable
				overpaymentThe term applicable overpayment means
				any payment of benefits to a participant or beneficiary in excess of the amount
				to which the participant or beneficiary is entitled to under the plan which is
				not due to the fault of the participant or
				beneficiary.
							.
				(b)Effective
			 date
					(1)In
			 generalThe amendment made by this section shall apply to any
			 overpayment of benefits made on or after the date of the enactment of this
			 Act.
					(2)Previous
			 overpaymentsThe amendment made by this section shall apply to
			 any overpayment of benefits made before the date of the enactment of this Act
			 if, on or before such date, the plan has not initiated any action to recover
			 such overpayment.
					(3)GuidanceNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Labor shall issue guidance on the method or methods for determining whether
			 an overpayment is actuarially insignificant for purposes of section
			 206(h)(1)(B) of the Employee Retirement Income Security Act of 1974 (as added
			 by this section).
					103.Protection of
			 subsidized early retirement benefits in corporate mergers and
			 acquisitions
				(a)Amendment to
			 ERISASection 208 of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1058) is amended
			 by—
					(1)striking A pension plan and
			 inserting (a) In
			 general.—A pension plan; and
					(2)adding at the end the following:
						
							(b)Protection of
				pro-Rata share of early retirement subsidyIf—
								(1)an employee, following the sale of a
				corporation or a corporate division, liquidation, merger, consolidation, sale
				of an interest in another corporation, partnership, or joint venture, or other
				similar transaction, continues employment with the employer that acquires all
				or part of the trade or business in such transaction (referred to in this
				subsection as the successor employer), and
								(2)the employee was a participant in a pension
				plan maintained by the previous employer before such transaction,
									then, solely for the purpose of
				determining eligibility for any subsidized early retirement benefit provided by
				such plan, there shall be taken into account any periods of service with the
				successor employer that would have been taken into account had such transaction
				not
				occurred..
					(b)Amendment to
			 the Internal Revenue CodeSection 414(l) of the Internal Revenue Code
			 of 1986 (relating to mergers and consolidations of plans) is amended by adding
			 at the end the following:
					
						(3)Protection of
				pro-rata share of early retirement subsidyIf—
							(A)an employee, following the sale of a
				corporation or a corporate division, liquidation, merger, consolidation, sale
				of an interest in another corporation, partnership, or joint venture, or other
				similar transaction, continues employment with the employer that acquires all
				or part of the trade or business in such transaction (referred to in this
				paragraph as the successor employer), and
							(B)the employee was a participant in a pension
				plan maintained by the previous employer before such transaction,
							then, solely for the purpose of
				determining eligibility for any subsidized early retirement benefit provided by
				such plan, there shall be taken into account any periods of service with the
				successor employer that would have been taken into account had such transaction
				not
				occurred..
				104.Office of pension
			 participant advocacy
				(a)In
			 generalTitle III of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1201 et seq.) is
			 amended by adding at the end the following:
					
						DOffice of Pension Participant
				Advocacy
							3051.Office of Pension
				Participant Advocacy
								(a)Establishment
									(1)In
				generalThere is established
				in the Department of Labor an office to be known as the Office of
				Pension Participant Advocacy.
									(2)Pension
				Participant AdvocateThe
				Office of Pension Participant Advocacy shall be under the supervision and
				direction of an official to be known as the Pension Participant
				Advocate who shall—
										(A)have demonstrated experience in the area of
				pension participant assistance, and
										(B)be selected by the Secretary after
				consultation with pension participant advocacy organizations.
										The Pension Participant Advocate
				shall report directly to the Secretary and shall be entitled to compensation at
				the same rate as the highest rate of basic pay established for the Senior
				Executive Service under section 5382 of title 5, United States Code.(b)Functions of
				officeIt shall be the
				function of the Office of Pension Participant Advocacy to—
									(1)evaluate the efforts of the Federal
				Government, business, and financial, professional, retiree, labor, women’s, and
				other appropriate organizations in assisting and protecting pension plan
				participants, including—
										(A)serving as a focal point for, and actively
				seeking out, the receipt of information with respect to the policies and
				activities of the Federal Government, business, and such organizations which
				affect such participants,
										(B)identifying significant problems for
				pension plan participants and the capabilities of the Federal Government,
				business, and such organizations to address such problems, and
										(C)developing proposals for changes in such
				policies and activities to correct such problems, and communicating such
				changes to the appropriate officials,
										(2)promote the expansion of pension plan
				coverage and the receipt of promised benefits by increasing the awareness of
				the general public of the value of pension plans and by protecting the rights
				of pension plan participants, including—
										(A)enlisting the cooperation of the public and
				private sectors in disseminating information, and
										(B)forming private-public partnerships and
				other efforts to assist pension plan participants in receiving their
				benefits,
										(3)advocate for the full attainment of the
				rights of pension plan participants, including by making pension plan sponsors
				and fiduciaries aware of their responsibilities,
									(4)give priority to the special needs of low
				and moderate income participants, and
									(5)develop needed information with respect to
				pension plans, including information on the types of existing pension plans,
				levels of employer and employee contributions, vesting status, accumulated
				benefits, benefits received, and forms of benefits.
									(c)Reports
									(1)Annual
				reportNot later than
				December 31 of each calendar year, the Pension Participant Advocate shall
				report to the Committees on Education and Labor and Ways and Means of the House
				of Representatives and the Committees on Health, Education, Labor, and Pensions
				and Finance of the Senate on its activities during the fiscal year ending in
				the calendar year. Such report shall—
										(A)identify significant problems the Advocate
				has identified,
										(B)include specific legislative and regulatory
				changes to address the problems, and
										(C)identify any actions taken to correct
				problems identified in any previous report.
										The Pension Participant Advocate
				shall submit a copy of such report to the Secretary and any other appropriate
				official at the same time it is submitted to the committees of Congress.(2)Specific
				reportsThe Pension
				Participant Advocate shall report to the Secretary or any other appropriate
				official any time the Advocate identifies a problem which may be corrected by
				the Secretary or such official.
									(3)Reports to be
				submitted directlyThe report
				required under paragraph (1) shall be provided directly to the committees of
				Congress without any prior review or comment by any person other than the
				Secretary or any other Federal officer or employee.
									(d)Specific
				powers
									(1)Receipt of
				informationSubject to such
				confidentiality requirements as may be appropriate, the Secretary and other
				Federal officials shall, upon request, provide such information (including plan
				documents) as may be necessary to enable the Pension Participant Advocate to
				carry out the Advocate’s responsibilities under this section.
									(2)AppearancesThe Pension Participant Advocate may
				represent the views and interests of pension plan participants before any
				Federal agency, including, upon request of a participant, in any proceeding
				involving the participant.
									(3)Contracting
				authorityIn carrying out
				responsibilities under subsection (b)(5), the Pension Participant Advocate may,
				in addition to any other authority provided by law—
										(A)contract with any person to acquire
				statistical information with respect to pension plan participants, and
										(B)conduct direct surveys of pension plan
				participants.
										.
				(b)Conforming
			 amendmentThe table of
			 contents for title III of such Act is amended by adding at the end the
			 following:
					
						
							Subtitle D—Office of Pension
				Participant Advocacy
							3051. Office of Pension
				Participant
				Advocacy.
						
						.
				(c)Effective
			 dateThe amendment made by
			 this section shall take effect on January 1, 2009.
				105.Prospective
			 application of required benefit reductions under plans in critical
			 status
				(a)In
			 general
					(1)Amendment to
			 ERISAClause (ii) of section 305(e)(8)(A) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1085(e)(8)(A)(ii)) is amended
			 by striking the date on which the plan provides notice to the
			 participant or beneficiary under subsection (b)(3)(D) for the initial critical
			 year and inserting the effective date of the reduction specified
			 in the notice which the plan provides to the participant or beneficiary under
			 subparagraph (C).
					(2)Amendment to
			 1986 CodeClause (ii) of section 432(e)(8)(A) of the Internal
			 Revenue Code of 1986 is amended by striking the date on which the plan
			 provides notice to the participant or beneficiary under subsection (b)(3)(D)
			 for the initial critical year and inserting the effective date
			 of the reduction specified in the notice which the plan provides to the
			 participant or beneficiary under subparagraph (C).
					(b)Notice
			 requirements
					(1)Amendment to
			 ERISASubclause (II) of section 305(b)(3)(D)(ii) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1085(b)(3)(D)(ii)(II)) is
			 amended by striking the date such notice is provided for the first plan
			 year in which the plan is in critical status and inserting the
			 effective date of the reduction specified in the notice which the plan provides
			 to the participant or beneficiary under subsection (e)(8)(C).
					(2)Amendment to
			 1986 CodeSubclause (II) of section 432(b)(3)(D)(ii) of the
			 Internal Revenue Code of 1986 is amended by striking the date such
			 notice is provided for the first plan year in which the plan is in critical
			 status and inserting the effective date of the reduction
			 specified in the notice which the plan provides to the participant or
			 beneficiary under subsection (e)(8)(C).
					(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendments made by sections 202 and 212 of the Pension
			 Protection Act of 2006 to which they relate.
				IIProtection for
			 the spouses of Federal employees
			201.Survivor
			 annuities for widows, widowers, and former spouses of Federal employees who die
			 before attaining age for deferred annuity under civil service retirement
			 system
				(a)DefinitionSection
			 8341(a) of title 5, United States Code, is amended—
					(1)in paragraph (1),
			 by striking employee or Member and inserting employee,
			 Member, or annuitant, or of a former employee or Member,; and
					(2)in paragraph (2),
			 by striking employee or Member and inserting employee,
			 Member, or annuitant, or of a former employee or Member,.
					(b)Benefits for
			 widow, widower, or former spouse
					(1)In
			 generalSection 8341 of title 5, United States Code, is amended
			 by adding at the end the following:
						
							(l)If a former
				employee heretofore or hereafter separated from the service with title to
				deferred annuity from the Fund hereafter dies before having established a valid
				claim for annuity and is survived by a widow or widower to whom married at the
				date of separation, the widow or widower—
								(1)is entitled to an
				annuity equal to 55 percent of the deferred annuity of the former employee
				commencing on the day after the former employee dies and terminating on the
				last day of the month before the widow or widower dies or remarries before
				becoming 55 years of age; or
								(2)may elect to
				receive the lump-sum credit instead of annuity if the widow or widower is the
				individual who would be entitled to the lump-sum credit and files application
				therefor with the Office before the award of the annuity.
								Notwithstanding the preceding
				sentence, an annuity payable under this subsection to the widow or widower of a
				former employee may not exceed the difference between—(A)the annuity which would otherwise be payable to
				such widow or widower under this subsection, and
								(B)the amount of the survivor annuity payable to any
				former spouse of such former employee under subsection (h) of this
				section.
								.
					(2)Technical and
			 conforming amendmentsSection 8339(j) of title 5, United States
			 Code, is amended—
						(A)in paragraph
			 (3)(A)(ii), by striking and (h) and inserting (h), and
			 (l); and
						(B)in paragraph (4),
			 by striking and (h) and inserting (h), and
			 (l).
						(c)Benefits for
			 former spouseSection 8341(h) of title 5, United States Code, is
			 amended—
					(1)in paragraph (1),
			 by adding after the first sentence Subject to paragraphs (2) through (5)
			 of this subsection, a former spouse of a former employee who dies after having
			 separated from the service with title to a deferred annuity under section
			 8338(a) but before having established a valid claim for annuity is entitled to
			 a survivor annuity under this subsection, if and to the extent expressly
			 provided for in an election under section 8339(j)(3) of this title, or in the
			 terms of any decree of divorce or annulment or any court order or
			 court-approved property settlement agreement incident to such decree.;
			 and
					(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (A)(ii), by striking or annuitant, and inserting
			 annuitant, or former employee; and
						(B)in subparagraph
			 (B)—
							(i)in
			 clause (ii), by striking or at the end;
							(ii)in
			 clause (iii), by striking the period and inserting ; or;
			 and
							(iii)by adding at
			 the end the following:
								
									(iv)under
				subparagraph (A) of subsection (l) of this section in the case of a widow or
				widower, if the deceased was a former employee described in the first sentence
				of such
				subsection.
									.
							(d)Protection of
			 survivor benefit rightsSection 8339(j)(3) of title 5, United
			 States Code, is amended by inserting at the end the following:
					
						The Office shall provide by regulation for
				the application of this subsection to the widow, widower, or surviving former
				spouse of a former employee who dies after having separated from the service
				with title to a deferred annuity under section 8338(a) but before having
				established a valid claim for
				annuity.
						.
				(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply only in the case of a former
			 employee who dies on or after such date.
				202.Court orders
			 relating to Federal retirement benefits for former spouses of Federal
			 employees
				(a)Civil service
			 retirement systemSection 8345(j) of title 5, United States Code,
			 is amended—
					(1)by redesignating
			 paragraph (3) as paragraph (4); and
					(2)by inserting
			 after paragraph (2) the following:
						
							(3)(A)A court decree, court
				order, property settlement, or similar process referred to under paragraph
				(1)(A) shall be treated as meeting the requirements of that paragraph if it
				requires that payment of benefits be made to the former spouse of the employee,
				Member, or annuitant—
									(i)in the case of any payment before the
				employee, Member, or annuitant has separated from service, on or after the date
				on which the employee, Member, or annuitant attains (or would have attained)
				the earliest retirement age,
									(ii)as if the employee, Member, or
				annuitant had retired on the date on which such payment is to begin under such
				order (but taking into account only the present value of the benefits actually
				accrued and not taking into account the present value of any employer subsidy
				for early retirement), and
									(iii)in any form in which such benefits
				may be paid under this chapter to the employee, Member, or annuitant (other
				than in the form of a joint and survivor annuity with respect to the former
				spouse and his or her subsequent spouse).
									For
				purposes of clause (ii), the interest rate assumption used in determining the
				present value shall be the interest rate specified under this chapter or, if no
				rate is specified, 5 percent.(B)In this paragraph, the term
				earliest retirement age means the earlier of—
									(i)the date on which the employee,
				Member, or annuitant is entitled to a distribution under this chapter,
				or
									(ii)the later of—
										(I)the date the employee, Member, or
				annuitant attains age 50, or
										(II)the earliest date on which the
				employee, Member, or annuitant could begin receiving benefits under this
				chapter if the employee, Member, or annuitant separated from
				service.
										.
					(b)Federal
			 employees retirement systemSection 8467 of title 5, United
			 States Code, is amended—
					(1)by redesignating
			 subsection (c) as subsection (d); and
					(2)by inserting
			 after subsection (b) the following:
						
							(c)(1)A court decree, court
				order, property settlement, or similar process referred to under subsection
				(a)(1) shall be treated as meeting the requirements of that subsection if it
				requires that payment of benefits be made to the former spouse of the employee,
				Member, or annuitant—
									(A)in the case of any payment before the
				employee, Member, or annuitant has separated from service, on or after the date
				on which the employee, Member, or annuitant attains (or would have attained)
				the earliest retirement age,
									(B)as if the employee, Member, or
				annuitant had retired on the date on which such payment is to begin under such
				order (but taking into account only the present value of the benefits actually
				accrued and not taking into account the present value of any employer subsidy
				for early retirement), and
									(C)in any form in which such benefits may
				be paid under this chapter to the employee, Member, or annuitant (other than in
				the form of a joint and survivor annuity with respect to the alternate payee
				and his or her subsequent spouse).
									For
				purposes of subparagraph (B), the interest rate assumption used in determining
				the present value shall be the interest rate specified under this chapter or,
				if no rate is specified, 5 percent.(2)In this subsection, the term
				earliest retirement age means the earlier of—
									(A)the date on which the employee,
				Member, or annuitant is entitled to a distribution under this chapter,
				or
									(B)the later of—
										(i)the date the employee, Member, or
				annuitant attains age 50, or
										(ii)the earliest date on which the
				employee, Member, or annuitant could begin receiving benefits under this
				chapter if the employee, Member, or annuitant separated from
				service.
										
					(c)Effective date
			 and ApplicationThe amendments made by this section shall take
			 effect on the date of the enactment of this Act and apply to any court decree,
			 court order, property settlement, or similar process issued or approved before,
			 on, or after that date.
				203.Elimination of
			 certain bars to eligibility for survivor annuitySection 4(b) of the Civil Service Spouse
			 Equity Act of 1984 (5 U.S.C. 8341 note) is amended—
				(1)in paragraph (1)(B)(i), by striking
			 after September 14, 1978, and; and
				(2)by striking
			 paragraph (4).
				204.Order of
			 precedence for disposition of amounts remaining in the thrift savings account
			 of a Federal employee (or former employee) who dies before making an effective
			 election controlling such disposition
				(a)In
			 generalSection 8433(e) of title 5, United States Code, is
			 amended—
					(1)by striking
			 (e) and inserting (e)(1);
					(2)by striking all
			 that follows paid and inserting in accordance with
			 paragraph (2).; and
					(3)by adding at the
			 end the following:
						
							(2)(A)An amount under
				paragraph (1) shall be paid in a manner consistent with the provisions of
				section 8424(d), except that, in applying the order of precedence under such
				provisions—
									(i)the widow or widower of the decedent
				shall be the first party entitled to receive (instead of any designated
				beneficiary); and
									(ii)if there is no widow or widower, the
				party next entitled to receive shall be the beneficiary or beneficiaries
				designated by the employee or Member (or former employee or Member) in
				accordance with the procedures that would otherwise normally apply, subject to
				such additional conditions as the Executive Director shall by regulation
				prescribe based on section 205(c)(2) of the Employee Retirement Income Security Act of
				1974 (29 U.S.C. 1055(c)(2)).
									(B)The order of precedence under
				subparagraph (A) shall not apply if the widow or widower consents in writing to
				the application of the order of precedence under section
				8424(d).
								
					(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 90th day after the date of the enactment of this Act, and shall apply in the
			 case of any individual who dies on or after such 90th day.
				
